Citation Nr: 0105551	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1954 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.   

In a March 1999 rating action, the RO denied the appellant's 
claim of entitlement to an increased (compensable) rating for 
left ear hearing loss.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement.  Accordingly, this issue is not before the 
Board for appellate consideration.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the appellant contends that his current 
tinnitus is related to in-service noise exposure.  His 
service medical records are negative for any complaints or 
findings of tinnitus, and at the time of his April 1974 
service separation examination he denied having or having had 
any ear, nose, or throat trouble.  The appellant's ears, 
including his eardrums, were clinically evaluated as normal.   

In a December 1974 rating action, the RO granted service 
connection for left ear hearing loss.  At that time, a zero 
percent disabling rating was assigned and that rating is 
still in effect.  

In February 1995, when the appellant underwent a VA 
audiological evaluation, he stated that he experienced a 
"buzzing" sound in his left ear only after working with 




power tools.  He denied any history of ear infections, 
surgeries, or vertigo.  He stated that while he was in the 
military, he was exposed to noise, including vehicle noise, 
small arms, and high pitched generators, and that no hearing 
protection was utilized.  He reported that following his 
separation from the military, he worked in avionics during 
and was exposed to power tools, generators, and helicopters 
with the intermittent use of hearing protection.  He stated 
that the noise that he was exposed to was generally closer to 
his left ear.  The appellant indicated that as a civilian, he 
also worked part-time in construction demolition and that he 
used power tools as a hobby.  

A VA audiological evaluation was conducted in April 1995.  At 
that time, the appellant stated that he experienced bilateral 
tinnitus on a periodic basis and only after using power 
tools.  When he was afforded a June 1998 VA audiological 
evaluation he reported having constant left ear tinnitus, 
described as a high pitched buzzing or ringing.  

In the appellant's August 1999 Notice of Disagreement, he 
stated that he was a radio repair technician while in the 
military and was exposed to loud noises all the time.  He 
also alleged that he experienced ringing in his ears 
throughout his military service, and had been told there was 
nothing that could be done for tinnitus.  He also indicated 
that several of his duty stations were with heavy artillery 
and at airfields where he was constantly subjected to loud 
noises, with no hearing protection provided.  

The Board further notes that in the appellant's substantive 
appeal (VA Form 9) of January 2000, he stated that his 
service medical records are incomplete because they do not 
include records for the period from April 1955 to July 1956.  
He stated that during that period, he was assigned to Service 
Battery, 48th Field Artillery in Korea, and went to sick call 
and complained of ringing in his ears after firing artillery.  
Thus, an attempt should be made to obtain any such records.  

As an additional matter, the record reflects that the RO 
denied the appellant's claim of service connection for 
tinnitus as not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, since the 
evidence shows that the appellant currently has tinnitus, an 
opinion as to the etiology of the tinnitus should be 
obtained.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the appellant's 
service medical records from the National 
Personnel Records Center (NPRC) for the 
period from April 1955 to July 1956.  The 
RO should note that during that period, 
the appellant was assigned to Service 
Battery, 48th Field Artillery in Korea.  
The NPRC should also be asked for any 
service personnel records pertaining to 
the appellant.  Any information obtained 
should be associated with the claims 
file.  

2.  The RO should then, in accordance 
with Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
tinnitus.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should also inform the 
appellant of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 
38 U.S.C. §  5103A (b)(2)).    

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by a specialist in diseases 
of the ear, nose, and throat to determine 
the nature, severity, and etiology of any 
tinnitus.  Any indicated testing should 
be performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  It 
is requested that the examiner obtain a 
detailed history of in-service and post-
service noise exposure.  After reviewing 
the available medical records and the 
appellant's prior statements as to his 
history of tinnitus and of noise exposure 
as reflected in the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current tinnitus was caused by 
noise exposure in service or is related 
to the service-connected left ear hearing 
loss.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for tinnitus.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant need take no 
action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


